
	

113 HR 2843 IH: Medicare Data Access for Transparency and Accountability Act
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2843
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Sensenbrenner
			 (for himself and Mr. Cummings)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for the public availability of Medicare claims data.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Data Access for Transparency
			 and Accountability Act.
		2.Public
			 availability of medicare claims data
			(a)In
			 generalSection 1128J of the
			 Social Security Act (42 U.S.C. 1320a–7k) is amended by adding at the end the
			 following new subsection:
				
					(f)Public
				availability of medicare claims data
						(1)In
				generalThe Secretary shall, to the extent consistent with
				applicable information, privacy, security, and disclosure laws, including the
				regulations promulgated under the Health Insurance Portability and
				Accountability Act of 1996 and section 552a of title 5, United States Code,
				make available to the public claims and payment data of the Department of
				Health and Human Services related to title XVIII, including data on payments
				made to any provider of services or supplier under such title.
						(2)Implementation
							(A)In
				generalNot later than December 31, 2014, the Secretary shall
				promulgate regulations to carry out this subsection.
							(B)RequirementsThe
				regulations promulgated under subparagraph (A) shall ensure that—
								(i)the data described
				in paragraph (1) is made available to the public through a searchable database
				that the public can access at no cost;
								(ii)such
				database—
									(I)includes the
				amount paid to each provider of services or supplier under title XVIII, the
				items or services for which such payment was made, and the location of the
				provider of services or supplier;
									(II)is organized
				based on the specialty or the type of provider of services or supplier
				involved;
									(III)is searchable
				based on the type of items or services furnished; and
									(IV)includes a
				disclaimer that the aggregate data in the database does not reflect on the
				quality of the items or services furnished or of the provider of services or
				supplier who furnished the items or services; and
									(iii)each provider of
				services or supplier in the database is identified by a unique identifier that
				is available to the public (such as the National Provider Identifier of the
				provider of services or supplier).
								(C)Scope of
				dataThe database shall include data for fiscal year 2014, and
				each year fiscal year
				thereafter.
							.
			(b)Information not
			 exempt under the Freedom of Information ActThe term personnel and medical files
			 and similar files the disclosure of which would constitute a clearly
			 unwarranted invasion of personal privacy, as used in section 552(b)(6)
			 of title 5, United States Code, does not include the information required to be
			 made available to the public under section 1128J(f) of the Social Security Act,
			 as added by subsection (a).
			
